UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 20-1360


In re: CHRISTOPHER MOSBY,

                    Petitioner.


             On Petition for Writ of Mandamus. (1:19-cv-00238-TDS-JLW)


Submitted: August 25, 2020                                        Decided: August 27, 2020


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Christopher Mosby, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Christopher Mosby petitions for a writ of mandamus, seeking an order directing the

district court to act on his 28 U.S.C. § 2254 petition. Our review of the district court’s

docket reveals that the district court has dismissed Mosby’s § 2254 petition. Accordingly,

because the district court has recently decided Mosby’s case, we deny the mandamus

petition as moot. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                     PETITION DENIED




                                            2